


EXHIBIT 10.5
 
 
EXECUTION COPY
 


 
AMENDED AND RESTATED PLEDGE AGREEMENT
 
This Amended and Restated Pledge Agreement (this “Pledge Agreement”) is executed
as of January 31, 2008 between Enterprise Informatics Inc., f/k/a Altris
Software, Inc., a California corporation (“Pledgor”) and ERP2 Holdings, LLC, a
Delaware limited liability company (the “Secured Party”).
 
WHEREAS, on March 15, 2002, Pledgor executed and delivered a Secured Promissory
Note to Spescom Ltd., a United Kingdom corporation (“Parent”) in the original
principal amount of $400,000 (the “March Note”);
 
WHEREAS, concurrently therewith, in order to provide security for Pledgor’s
payment obligations under the March Note and subsequent notes executed by the
Pledgor in favor of the Parent and its successors and assigns, Pledgor entered
into a Pledge Agreement (the “Original Pledge Agreement”) with Parent, pursuant
to which Pledgor pledged all of its interest in Enterprise Informatics
International Ltd., f/k/a Altris International Limited, a United Kingdom
corporation and Enterprise Informatics Ltd., f/k/a Spescom Software Limited, a
United Kingdom Corporation (the “Shares”) to Parent;
 
WHEREAS, concurrently therewith, in order to provide security for Pledgor’s
payment obligations under the March Note and subsequent notes executed by the
Pledgor in favor of the Parent and its successors and assigns, Pledgor granted a
security interest in all its assets pursuant to a Security Agreement (the
“Security Agreement”);
 
WHEREAS, on April 19, 2002, Pledgor executed and delivered a Secured Promissory
Note to Parent, in the original principal amount of $500,000 (the “April Note”
and, together with the March Note, the “Old Notes”);
 
WHEREAS, Parent assigned the Old Notes, the Security Agreement and the Original
Pledge Agreement to the Secured Party pursuant to the Securities Purchase
Agreement, dated as of September 30, 2007, by and between the Secured Party and
Parent (the “Securities Purchase Agreement”);
 
WHEREAS, concurrently herewith, Pledgor executed and delivered a Secured
Promissory Note to the Secured Party, in the principal amount of up to
$1,500,000 (the “New Note” and, together with the Old Notes, collectively, the
“Note”); and
 
WHEREAS, Pledgor and the Secured Party desire to amend the Original Pledge
Agreement to reflect the assignment of the Old Notes to the Secured Party and
the execution of the New Note.
 



 
 
1

--------------------------------------------------------------------------------

 

NOW THEREFORE, in consideration of the agreements and obligations set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby amend and
restate the Original Pledge Agreement to read in its entirety as follows:
 
1.            Grant of Security Interest.  To secure Pledgor’s obligations to
Secured Party under the Note (“Obligations”), Pledgor pledges, assigns and
grants to Secured Party a security interest in (a) the Shares; and (b) all stock
or cash dividends, substitutions, and shares issued pursuant to any merger or
reorganization, or any other proceeds of such Shares as defined in Section
9-102(a)(64) of the New York Uniform Commercial Code.
 
2.            Delivery of Shares.  Secured Party acknowledges that it has
possession of the Shares and agrees that it shall, on or before February 30,
2008, deliver the Shares to Pledgor for purposes of facilitating Pledgor’s
performance of its obligations under the following sentence.  Pledgor shall, on
or before 15 days following its receipt of the Shares from the Secured Party
pursuant to the preceding sentence, validly endorse the Shares in blank and
deliver the Shares to the Secured Party, and agrees that the Shares shall
concurrently be held in pledge by Secured Party hereunder to secure the
Obligations.
 
3.            Terms of Pledge.  The Shares shall be held by Secured Party in
pledge subject to the terms and conditions of this Pledge Agreement. As long as
no default exists as described in Paragraph 5 below, Pledgor shall have the
right at all times to vote such Shares on any and all matters.
 
4.            Negative Covenants.  Until all obligations secured by this Pledge
Agreement shall have been fully and finally performed, Pledgor shall not without
the prior written consent of Secured Party: (a) create or suffer to exist any
further security interest the Shares; or (b) sell or otherwise dispose of the
Shares. Secured Party shall retain the Shares to secure Pledgor’s obligations to
Secured Party under this Pledge Agreement.
 
5.            Events of Default.  There shall be a default under this Pledge
Agreement if Pledgor causes or suffers an Event of Default under the Note or the
Security Agreement.
 
6.            Rights of Secured Party Upon Default.  In the event of an uncured
default of an Obligation, Secured Party shall have the rights of a secured party
under the New York Uniform Commercial Code except for the right to seek a
deficiency following sale or other disposition of the Shares, it being
understood that Secured Party’s sole and only recourse shall be to the Shares.
 
7.            Duties of Secured Party.
 
7.1.            Unless a default has occurred which remains uncured, the Secured
Party’s sole duty shall be to hold the Shares until such time as the Obligation
has been paid in full. The Secured Party is directed to deliver the Shares to
Pledgor at such time as the Obligation has been paid in full or otherwise
satisfied or released. At that time, Pledgeholder shall return the Shares and
the certificate representing the Shares to Pledgor, and all Shares shall be
deemed released from this pledge.
 



 
 
2

--------------------------------------------------------------------------------

 

7.2.            In performing obligations hereunder including any performance
hereunder in the event of a dispute, the Secured Party shall be reimbursed for
any costs and expenses of performance hereunder.
 
8.            Representations and Warranties of Secured Party.  Secured Party
represents and warrants to Pledgor that except for the security interest created
by this Pledge Agreement, no person or entity has any right, title, interest, or
claim in or to the Shares or any part of the Shares.
 
9.            Governing Law.  This Pledge Agreement is governed by and construed
in accordance with the laws of the State of New York, irrespective of New York’s
choice-of-law principles. For purposes of venue and jurisdiction, this Pledge
Agreement shall be deemed made and to be performed in the City of New York, New
York.
 
10.            Further Assurances.  Each party to this Pledge Agreement shall
execute and deliver all instruments and documents id take all actions as may be
reasonably required or appropriate to carry out the purposes of this Pledge
Agreement.
 
11.            Counterparts and Exhibits.  This Pledge Agreement may be executed
in counterparts, each of which is deemed an original and all of which together
constitute one document. All exhibits attached to and referenced in this Pledge
Agreement are incorporated into this Pledge Agreement.
 
12.            Modification.  This Pledge Agreement may be modified only by a
contract in writing executed by the party to this Pledge Agreement against whom
enforcement of the modification is sought.
 
13.            Headings.  The paragraph headings in this Pledge Agreement: (a)
are included only for convenience, (b) do not in any manner modify or limit any
of the provisions of this Pledge Agreement, and (c) may not be used in the
interpretation of this Pledge Agreement.
 
14.            Prior Understandings.  This Pledge Agreement and all documents
specifically referred to and executed in connection with this Pledge Agreement:
(a) contain the entire and final agreement of the parties to this Pledge
Agreement with respect to the subject matter of this Pledge Agreement, and (b)
supersede all negotiations, stipulations, understandings, agreements,
representations ad warranties, if any, with respect to such subject matter,
which precede or accompany the execution of this Pledge Agreement.
 
15.            Interpretation.  Wherever the context of this Pledge Agreement
requires, all words used in the singular shall be construed to have been used in
the plural, and vice versa, and the use of any gender specific pronoun shall
include any other appropriate ender. The conjunctive ‘or” shall mean “and/or”
unless otherwise required by the context in which the conjunctive “or” issued.
Pledgor and Secured Party have each had the opportunity to be represented by
legal counsel and hereby waive any benefit under any rule of law or legal
decision that would require interpretation of any ambiguities in this Pledge
Agreement against the party drafting.  The provisions of this Pledge Agreement
shall be interpreted in a reasonable manner to effect the purposes of the
parties and this Pledge Agreement.
 

 
 
 
3

--------------------------------------------------------------------------------

 

16.            Representation.  This Pledge Agreement has been prepared by
Stroock & Stroock & Lavan LLP (“Stroock”), as counsel for Secured Party. By this
provision, Stroock affirms that it represents no other party in this transaction
and suggests the advisability of all other parties obtaining the advice and
representation of independent counsel.
 
17.            Partial Invalidity.  Each provision of this Pledge Agreement is
valid and enforceable to the fullest extent permitted by law.  If any provision
of this Pledge Agreement (or the application of such provision to any person or
circumstance) is or becomes invalid or unenforceable, the remainder of this
Pledge Agreement, and the application of such provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
are not affected by such invalidity or unenforceability.
 
18.            Notices.  Each notice and other communication required or
permitted to be given under this Pledge Agreement “Notice”) must be in writing.
Notice is duly given to another party upon: (a) hand delivery to the other
party, (b) receipt by the other party when sent by facsimile or electronic mail
to the facsimile number or email address for such party set forth below, (c)
three business days after the Notice has been deposited with the United States
postal service as first class certified mail, return receipt requested, postage
prepaid, and addressed to the party as set forth below, or (d) the next business
day after the Notice has been deposited with a reputable overnight delivery
service, postage prepaid, addressed to the party as set forth below with
next-business-day delivery guaranteed, provided that the sending party receives
a confirmation of delivery from the delivery-service-provider.
 


To Pledgor:
Enterprise Informatics Inc.
10052 Mesa Ridge Court, Suite 100
San Diego, CA 92121
Attention:  John Low
Fax:  (858) 625-3010
Email:  jlow@enterpriseinformatics.com
   
Copy to:
Gibson, Dunn & Crutcher LLP
1881 Page Mill Road
Palo Alto, CA 94304
Attention: Russell C. Hansen
Fax:  (650) 849-5333
Email: rhansen@gibsondunn.com
   
To Secured Party:
ERP2 Holdings, LLC
c/o Richard Shorten
694 Weed Street
New Canaan, CT 06840
Attention:  Board of Managers
Fax:  (702) 995-4535
Email:  rshorten@silverminecapital.com
   
Copy to:
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Attention:  Brett Lawrence
Fax:  (212) 806-6006
Email:  blawrence@stroock.com
   

Each party shall make a reasonable, good faith effort to ensure that it will
accept or receive Notices to it that are given in accordance with this
paragraph. A party may change its address for purposes of this paragraph by
giving the other party written notice of a new address in the manner set forth
above.
 
19.            Waiver.  Any waiver of a default or provision under this Pledge
Agreement must be in writing. No such waiver constitutes a waiver of any other
default or provision concerning the same or any other provision of this Pledge
Agreement. No delay or omission by a party in the exercise of any of its rights
or remedies constitutes a waiver of (or otherwise impairs) such right or remedy.
A consent to or approval of an act does not waive or render unnecessary the
consent to or approval of any other or subsequent act.
 
20.            Fees and Expenses.  The Debtor shall pay all reasonable fees and
expenses of the Secured Party in connection with the negotiation, execution and
delivery of this Pledge Agreement.
 
[Signature Page Follows]
 


 


 


 


 

 
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Pledgor and the Secured Party have each caused this
Agreement to be executed by its duly authorized representative as of the day and
year first written above.
 
PLEDGOR:
ENTERPRISE INFORMATICS INC.
         
By:
  /s/  John W. Low
   
Name:  John W. Low
   
Title:  Chief Financial Officer
   
SECURED PARTY:
ERP2 HOLDINGS, LLC
         
By:
  /s/ Kevin Wyman
   
Name: Kevin Wyman
   
Title:   Majority Manager
     






 
 
5

--------------------------------------------------------------------------------

 
